Citation Nr: 1213034	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-28 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation prior to September 23, 2005, and in excess of 10 percent since September 23, 2005, for residuals of a compression fracture of C5 with degenerative changes.

2.  Entitlement to a compensable evaluation in excess of 10 percent for residuals of a fracture of the left clavicle.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury to include whether a separate compensable evaluation is warranted for left knee degenerative arthritis prior to September 14, 2010, and whether an evaluation in excess of 10 percent is warranted since September 14, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2009.  This matter was originally on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The issue of entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2005, the Veteran's service-connected residuals of a compression fracture of C5 with degenerative changes were not manifested by forward flexion of the cervical spine 40 degrees or less; combined range of motion of the cervical spine 335 degrees or less; or, muscle spasm, guarding, or localized tenderness; or  incapacitating episodes having a total duration of at least one week; or neurological symptoms.    

2.  Since September 23, 2005, the Veteran's service-connected residuals of a compression fracture of C5 with degenerative changes have not been manifested by forward flexion of the cervical spine 30 degrees or less; combined range of motion of the cervical spine 170 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; or incapacitating episodes of at least two weeks; or neurological symptoms. 

3.  The Veteran's left clavicle impairment has not been manifested by clavicle dislocation or nonunion with loose movement; and the competent medical evidence indicates that left shoulder complaints had no anatomic, mechanical, or pathophysiologic connection to the service-connected residuals of a fracture of the left clavicle.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to September 23, 2005, for residuals of a compression fracture of C5 with degenerative changes, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2011). 

2.  The criteria for an evaluation in excess of 10 percent since September 23, 2005, for residuals of a compression fracture of C5 with degenerative changes, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2011). 

3.  The criteria for an evaluation in excess of 10 percent for residuals of a fracture of the left clavicle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a Diagnostic Codes 5200, 5201, 5202, 5203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's November 2009 Remand, the Appeals Management Center (AMC)/RO obtained treatment records from Limon Federal Correctional Center from January 2009, scheduled a VA examination to assess the severity of the Veteran's service-connected cervical spine, left knee, and left clavicle disabilities, and readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in November 2004, December 2004, February 2005, March 2005, May 2005, March 2006, and June 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The March 2006 and June 2008 letters specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no VA medication records.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in March 2010.  38 C.F.R. § 3.159(c)(4).  The examiner addressed severity of the Veteran's service-connected cervical spine, left clavicle, and left knee disabilities in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The March 2010 VA examination report is thorough and supported by private treatment records.  Thus, the examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40 (2011).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Compression Fracture of C5

The Veteran's service-connected residuals of compression fracture of C5 with degenerative changes has been rated as noncompensable prior to September 23, 2005, and as 10 percent disabling from September 23, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Private medical records indicate that in September 2005, the Veteran presented with a "kink" in his neck making it difficult to turn his head.  Physical examination demonstrated that he was able to move his neck without grimacing while speaking to the examiner but when asked to flex his neck, he could flex only minimally and lateral turn neck minimally.  The examiner noted that there was no tenderness with palpation of the cervical spine and no deformity noted with palpation.  X-rays of the cervical spine revealed mild DDD.

In October 2008, physical examination demonstrated fair range of motion of lateral turning of neck with complaints of pain with movement.

In November 2008, posterior neck muscles were soft and nontender.  The Veteran had good flexion and extension and he could turn his head laterally to either side but noted that it hurt if he turned it too far.  There was no crepitus, and no masses were palpable.  Reflexes were intact at wrist and elbow.  X-rays of the neck revealed mild anterior compression of C5, age-indeterminate and minimal grade 1 anterolisthesis at C6-7.

In January 2009, physical examination demonstrated good side to side movement while the Veteran was speaking to examiner.  There was pain to palpation at the base of the Veteran's skull, mostly on the right side.  There were no palpable masses, swelling, or erythema of the neck

In September 2009, the Veteran presented with complaints of neck pain with radiation, numbness, and tingling to bilateral arms.  A hand-written note dated in October 2009 stated, "Electrodiagnostic evidence of mild median neuropathy of right wrist.  No evidence of radiculopathy."    

In February 2010, physical examination demonstrated pain with lateral turning with most of the pain at the base of the neck and the lateral sides of the neck.  There were no palpable masses.  The Veteran was able to flex and extend neck without difficulty.

At the March 2010 VA examination, the Veteran reported no interval trauma episodes to the neck or cervical spine since the last rating examination in February 1990.  The Veteran reported that the severity and frequency of his cervical spine pain had increased over the interval time period.  The Veteran complained of continuous cervicalgia rated at a 5/10 lever associated with stiffness, weakness, fatigability and lack of endurance.  The Veteran did not report cervical radiculopathy, pain, or other sensory symptoms radiating into either upper extremity.  The Veteran reported that at nighttime, while attempting to adjust his "less than satisfactory" Department of Correction-supplied pillows (to support his neck and bilateral shoulders), he will development numbness, tingling paresthesias and mild dysesthesia of one or the other entire upper extremity in a sleeve-like distribution from the shoulder down to the fingertips.  The examiner noted that these sensory symptoms were not cervical radiculopathy as they were not consistent with cervical disc compression on a specific cervical nerve root.  The examiner noted that prison medical records detail an EMG study (10/27/2009) that found only mild median nerve neuropathy at the wrist and no evidence of cervical radiculopathy.  The examiner stated that it was clear to him that the sensory symptoms in either upper extremity that the Veteran experienced on a nightly basis was due to brachial plexus pressure secondary to compression and/or traction of the brachial plexus due to the Veteran's shoulder instability with subluxation.  The examiner noted that the Veteran did not utilize a cervical neck brace.  The examiner noted that the Veteran reported cervicalgia flares on a quarterly basis with sustained pain levels at an 8/10 level lasting two to three days in duration.  The examiner noted that as the Veteran was essentially confined to his cell, there was no affect on the Veteran's activity levels during these flare episodes as he was physically prevented from having any activities other than those limited by his 15 foot cell.  The Veteran stated that during his 2008 employment, he missed approximately 10 days of table washer duties due to flares of cervicalgia.  Over the past year, the Veteran had no incapacitating episodes and no episodes of physician-ordered bed rest or hospitalization for his cervicalgia.  The Veteran reported treating his cervicalgia condition with naproxen plus occasional supplemental Motrin analgesics with benefit.  Neurontin was reportedly prescribed for the Veteran's upper extremity sensory symptoms with no benefit.

Physical examination demonstrated no kyphosis, scoliosis, torticollis, ankylosis, spasm, or tenderness.  Active and passive motion of the cervical spine performed three times demonstrated forward flexion from zero to 35 degrees, extension from zero to 30 degrees, right and left lateral flexion from zero to 30 degrees, and left and right rotation from zero to 45 degrees with pain at end of motion.  Neurologic examination of the bilateral upper extremities was totally normal with 5/5 motor strength, intact sensation, and intact deep tendon reflexes.  

Prior to September 23, 2005, there are no medical records with which to base an assignment of a compensable evaluation.  As set forth above, in order for the Veteran's service-connected cervical spine disability to warrant a compensable evaluation, the evidence must show forward flexion of the cervical spine not greater than 40 degrees; the combined range of motion of the cervical spine not greater than 335 degrees; or, muscle spasm or guarding; ankylosis; or incapacitating episodes having a total duration of at least one week.  These symptoms have clearly not been demonstrated by the record.

Since September 23, 2005, the Board cannot conclude that the Veteran met the criteria for an evaluation greater than 10 percent.  Although in September 2005, on physical examination, the Veteran could flex only minimally and lateral turn his neck minimally, the examiner noted that he was able to move his neck without grimacing while speaking to the examiner.  In October 2008, physical examination demonstrated fair range of motion of lateral turning of neck with complaints of pain with movement.  In November 2008, the Veteran had good flexion and extension and he could turn his head laterally to either side but noted that it hurt if he turned it too far.  In January 2009, physical examination demonstrated good side-to-side movement while the Veteran was speaking to examiner.  In February 2010, physical examination demonstrated pain with lateral turning with most of the pain at the base of the neck and the lateral sides of the neck and that he Veteran was able to flex and extend neck without difficulty.  
  
At the March 2010 VA examination, physical examination demonstrated no kyphosis, scoliosis, torticollis, ankylosis, spasm, or tenderness.  Active and passive motion of the cervical spine performed three times demonstrated forward flexion from zero to 35 degrees, extension from zero to 30 degrees, right and left lateral flexion from zero to 30 degrees, and left and right rotation from zero to 45 degrees with pain at end of motion.  

Considering the medical evidence of record, the Veteran's orthopedic manifestations of his service-connected cervical spine disability have not approached the severity contemplated for an evaluation in excess of 10 percent.  As set forth above, in order for the Veteran's service-connected cervical spine disability to warrant an evaluation in excess of 10 percent, the evidence must show forward flexion of the cervical spine not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; or incapacitating episodes having a total duration of at least 2 weeks.  These symptoms have clearly not been demonstrated by the record.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The March 2010 VA examiner, however, noted that the ranges of motion during passive, active, and three repetitive motions were the same.  Thus, there is no objective evidence of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness which would warrant a greater disability evaluation than currently assigned. 

Accordingly, an evaluation in excess of 10 percent for orthopedic manifestations of the Veteran's service-connected cervical spine disability is not warranted. 

The Board has considered whether a higher evaluation is warranted for any neurologic symptoms evaluated separately.  

In November 2008, reflexes were intact at the wrist and elbow.  In September 2009, the Veteran presented with complaints of neck pain with radiation, numbness, and tingling to bilateral arms; however, a hand-written note dated in October 2009 stated, "Electrodiagnostic evidence of:  mild median neuropathy of right wrist.  No evidence of radiculopathy."  

At the March 2010 VA examination, the Veteran did not report cervical radiculopathy, pain, or other sensory symptoms radiating into either upper extremity.  The Veteran did report nighttime numbness, tingling paresthesias and mild dysesthesia of one or the other entire upper extremity in a sleeve-like distribution from the shoulder down to the fingertips.  The examiner, however, noted that these sensory symptoms were not cervical radiculopathy as they were not consistent with cervical disc compression on a specific cervical nerve root.  The examiner noted that prison medical records detail an EMG study (10/27/2009) that found only mild median nerve neuropathy at the wrist and no evidence of cervical radiculopathy.  The examiner stated that it was clear to him that the sensory symptoms in either upper extremity that the Veteran experienced on a nightly basis was due to brachial plexus pressure secondary to compression and/or traction of the brachial plexus due to the Veteran's shoulder instability with subluxation.  

Neurologic examination of the bilateral upper extremities was totally normal with 5/5 motor strength, intact sensation, and intact deep tendon reflexes.  

Thus, a separate evaluation for neurological manifestations of the Veteran's cervical spine disability is not warranted. 

Accordingly, an evaluation in excess of 10 percent for the Veteran's service-connected residuals of a compression fracture of C5 with degenerative changes is not warranted. 

Left Clavicle

The Veteran's service-connected residuals of left clavicle fracture with tenderness, deformity, and left shoulder pain has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203 for impairment of the clavicle.  

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2011).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran's left arm is considered the minor upper extremity. 

Diagnostic Code 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent evaluation, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent evaluation, or may be rated based on impairment of function of the contiguous joint. 

Private medical records indicate a history of documented bilateral shoulder surgery and subsequent shoulder complaints.  

X-rays of the chest in November 2008 revealed an old left clavicular fracture.  X-rays of the left shoulder in August 2009 revealed old, healed left clavicle fracture.

At the March 2010 VA examination, the Veteran reported that there had been no change in the status of the healed left clavicle fracture since the Veteran's last rating examination in February 1990.  The Veteran reported that in the interval period, since the last rating examination, he sustained no major trauma to the left clavicle and had not suffered refracture, dislocation, or creation of a nonunion.  The Veteran's left clavicle exostosis (bony bump) at the mid clavicle healed fracture site was noted to be unchanged in size or character and remained mildly tender to direct palpation.  The Veteran reported that in the past, when he was capable of activities such as wearing a backpack or carrying work materials on his left shoulder, the discomfort of the left clavicle was more severe; however, with the Veteran's markedly restricted activities in the Department of Corrections, the only episodes of irritation and/or tenderness of the left clavicle healed fracture site occurred when, on an annual basis, he was transported in a motor vehicle and wore a seatbelt with shoulder strap.  The tenderness was noted to be only a mild irritation causing the Veteran to shift the pressure of the shoulder strap off of the clavicle or simply shifting his seat to alter the position of the shoulder strap on the clavicle.  The examiner specifically noted that the August 2005 rating decision documented that there was no evidence of a left shoulder injury or diagnosed chronic left shoulder disability during active service and that the Veteran's claim for left shoulder disability was denied.  The examiner opined that there was no connection between any of the Veteran's left shoulder pain complaints and his well-healed and stable left clavicle fracture site.  

The examiner noted that on examination, the Veteran's left shoulder was grossly abnormal with obvious anterior subluxation with external rotation maneuvers against resistance and with abduction of the arm from 90 to 180 degrees.  The examiner stated, 

In short, there is evidence of significant left shoulder pathology on physical examination that would account for any and all of the Veteran's left shoulder complaints.  In the opinion of this examiner, the left shoulder pain complaints have no anatomic, mechanical, or pathophysiologic connection to the well-healed left mid-clavicle fracture.  The Veteran has no loss of left upper extremity function due to his well-healed and stable left clavicle fracture site and the last prison ADA determination from October 28, 2009 stated the Veteran had "no upper extremity disability."

Physical examination demonstrated no evidence of left clavicle nonunion, instability, or dislocation.  The mid shaft of the left clavicle had a bony anterior deformity measuring two centimeters by three centimeters in size, similar to that noted at the previous rating examination in February 1990.  The examiner stated, "In short, the Veteran has had no change in the physical examination findings of the left clavicle deformity and the bony exostosis deformity is only mildly tender to deep palpation.  There is no overlying skin irritation or ulceration."

As there has been no objective evidence of clavicle dislocation or nonunion with loose movement, an evaluation in excess of 10 percent is not warranted pursuant to Diagnostic Code 5203.

An impairment of the clavicle may also be rated based on impairment of function of the contiguous joint.  As noted above, however, the March 2010 VA examiner opined that the Veteran's left shoulder pain complaints had no anatomic, mechanical, or pathophysiologic connection to the well-healed left mid-clavicle fracture.  

Accordingly, an evaluation in excess of 10 percent for the Veteran's service-connected residuals of a fracture of the left clavicle is not warranted. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected cervical spine or left clavicle disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to the spine and clavicle in the Rating Schedule focus on abnormal spine motion and deformity of the bones.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.






ORDER

Entitlement to a compensable evaluation prior to September 23, 2005, for residuals of a compression fracture of C5 with degenerative changes is denied.

Entitlement to an evaluation in excess of 10 percent since September 23, 2005, for residuals of a compression fracture of C5 with degenerative changes is denied.

Entitlement to a compensable evaluation in excess of 10 percent for residuals of a fracture of the left clavicle is denied.


REMAND

With respect to the Veteran's left knee, at the VA examination in March 2010, the Veteran reported no interval major injuries to the left knee since his left knee scope in August 2000.  The examiner noted that the August 2005 rating decision documented that in the August 2000 scope procedure, a left meniscectomy and chondroplasty procedure was performed.  The examiner noted, however, that the rating decision did not document that at the August 2000 arthrocopy procedure on the left knee, the anterior cruciate ligament was documented to be torn and there was instability of the left knee joint, manifested by a positive Lachman sign.  The examiner noted that subsequent Department of Corrections orthopedic notes have noted on repetitive physical examinations that the positive drawer sign, indicative of anterior cruciate ligament deficiency, is ongoing and still present in the Veteran.  

The Veteran complained of continuous left knee pain at a 4/10 level, associated with stiffness, swelling and instability.  The Veteran reported that twice per week, his knee gives way on him and, approximately once per month when the knee has given way, he falls down.  The Veteran denied any symptoms of the left knee locking.  The Veteran reported flares of left knee pain twice per month with pain levels sustained at an 8/10 level. The Veteran reported that he treated the left knee flares by lying down and resting the knee and that the pain declines to baseline levels of 4/10 after one to two hours of inactivity of the left knee and lying down.  The Veteran reported treating his chronic left knee pain condition with naproxen analgesics with benefit.  The Veteran reported that he used a left knee sleeve brace for ambulation and that he required the use of a cane with left knee pain flares and with repetitive walks.  The Veteran reported that he used his cane on a daily basis but did not use it for most ambulation within his small jail cell.  The Veteran reported that he was capable of climbing one flight of stairs, taking one step at a time and holding onto the hand rail.  The examiner opined that the Veteran's left knee condition was unstable as well-documented by the surgical note of 8/2000 delineating a torn left anterior cruciate ligament accompanied by positive physical examination findings of a positive drawer sign and based on the history of the knee giving way and the Veteran falling on a regular basis.  The examiner noted that the Veteran was wearing a left knee sleeve brace which was removed for the examination.

Physical examination demonstrated markedly antalgic and arthrogenic gait due to stiff and painful left knee.  On inspection, there was no ankylosis, swelling, or deformity.  The examiner noted that the Veteran's 2000 left knee scope scars were indiscernible to the examiner secondary to their well-healed nature and also due to the fact that the Veteran's entire knee area was circumferentially tattooed with multi-colored mural tattoos, making the identification of any scope surgical scars impossible.  Active and passive range of motion performed three times demonstrated extension and flexion from zero to 130 degrees with pain at the end of motion.  Patellar compression test was negative, McMurray test was positive, and Lachman test was positive for anterior cruciate ligament deficiency.  There was no tenderness in the skin of the left knee area and, as such, the Examiner noted that he felt that the well-healed indiscernible left knee scope scars were nontender and pain free in nature.  X-rays of the left knee was normal with no evidence of degenerative joint disease.

Private medical record dated March 1, 2010, indicate that the Veteran "blacked out" and fell when he had a seizure in his cell.  The next day, the Veteran presented with complaints of knee pain due his falling the day before.  

In April 2010, the Veteran reported that five weeks prior he had lost consciousness and fell twisting his left knee.  Physical examination of the left knee demonstrated pain along the medial joint line.  There was no swelling, no increased redness, and no increased heat.  Patella was stable to manipulation.  The Veteran was able to extend fully without pain and exhibited no pain with downward pressure on the knee at full extension.  There was clicking at the medial joint line with extension.

In May 2010, the Veteran was wearing a black Velcro knee brace and was able to sit upon the examination table and get off of the table without difficulty.  The left knee was mildly edematous but not red or hot.  There was positive crepitus but no dislocation.  The Veteran was tender (mild to moderate) lateral to the left medial patella.

In July 2010, the Veteran reported an inability to walk the stairs or to get into an upper bunk.  The Veteran also reported that his knee sometimes gives way.  Physical examination of the left knee demonstrated crepitus and popping sensation in the joint with extension, mild edema, no redness or increased heat in the joint.  The Veteran had a slight limp.  

MRI of the left knee in September 2010 revealed large complete Grade 3 tear involving the lateral meniscus, small focal bone bruise in the distal femur laterally, small amount of fluid in the joint space, the anterior and posterior cruciate ligaments were intact, some incidental early degenerative changes along the lateral part of the knee with small lateral osteophytes.

In November 2010, the Veteran presented as a new patient to orthopedic Correctional Care Facility.  At that time, the Veteran noted that he initially injured his knee in the service and that in April 2011, he had a seizure, fell on his knee and twisted it.  The Veteran complained of pain all over the knee, worse with activity.  The Veteran reported that his knee buckled and locked on him constant and that he had been using a cane since April.  Physical examination of left lower extremity demonstrated +1 pulses, sensation grossly intact, and -5/5 strength in his EHL, FHL, ankle dorsiflexors, and ankle plantarflexors.  The Veteran had a mild amount of patellofemoral crepitation, he was tender around his patella, and he had no effusion.  The Veteran's range of motion was from zero to 110 degrees.  He had +1 varus stress, negative valgus stress, negative Lachman, negative posterior drawer, and a positive McMurray at his lateral joint line.  The Veteran was tender at his medial and lateral joint lines.  X-rays revealed narrowing of his medial and lateral joint spaces with sclerosis at his medial and tibial plateaus.  Assessment was left knee lateral meniscal tear with early lateral and patellofemoral DJD. 

The Veteran underwent left knee arthroscopy on January 21, 2011.  A week later, his left knee was slightly swollen and somewhat warm to the touch when compared to right knee.  He was able to ambulate with the use of a cane without much difficulty.  

In March 2011, physical examination of the left knee demonstrated that it was not hot or red.  There was mild edema and small swelling at the operation site (approximately 1/2 inch) that was soft and not tender.

In April 2011, physical examination of the left knee demonstrated motion from zero to 135 degrees.

The Board notes that service connection was granted for residuals of a left knee injury in October 1987.  The rating decision noted that the Veteran strained his left knee in April 1986 and experienced trauma to the left knee in July 1986 when he twisted the knee while trying to get out from under a refrigerator he was carrying.  There was no fracture according to the x-ray in August 1986.  The orthopedic note on September 24, 1986, reported marked atrophy of the quadriceps and hamstrings with trace effusion.  There was full range of motion without crepitus and there was no evidence of instability.  The Veteran complained of diffuse knee pain with locking and subsequent effusions and the examiner diagnosed internal derangement, mildly symptomatic with possible lateral meniscal tear.  By January 28, 1987, the Veteran underwent marked improvement with no swelling, pain, or locking.  He was able to run without difficulty but there was still one inch atrophy.  The Veteran reinjured his knee in a motor vehicle accident in March 1987.  The VA examination reported episodic aching in the left knee with no swelling, that he knee did not give out or lock, that the Veteran took Motrin for pain.  There was full range of motion and no evidence of effusion.  There was three centimeters atrophy of the quadriceps on the left and slight crepitus.  The Veteran walked with a normal gait, Drawer sign was negative, and there was no evidence of ligament instability.  There was some tenderness noted on McMurray testing on the lateral joint-line area of the left knee.  

It appears that the Veteran has suffered additional left knee injuries since his discharge from service.  The Board notes that the Veteran reported at the March 2010 VA examination that his knees give way and that at times he falls.  The VA examiner also noted that at the August 2000 arthrocopy procedure on the left knee, the anterior cruciate ligament was documented to be torn and there was instability of the left knee joint, manifested by a positive Lachman sign.  The examiner noted that subsequent Department of Corrections orthopedic notes have noted on repetitive physical examinations that the positive drawer sign, indicative of anterior cruciate ligament deficiency, is ongoing and still present in the Veteran.  

There, however, is also evidence that the Veteran has fallen and injured his knees due to losing consciousness.

At this point, the evidence is insufficient for the Board to rate the residuals of the Veteran's in-service left knee injuries in light of the subsequent intercurrent injuries.  The Board may compensate the Veteran only for service-connected disability.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

Accordingly, this appeal requires determination, to the extent possible, as to what are the manifestations of the Veteran's service-connected left knee disability as opposed to manifestations of any nonservice-connected post-service injuries.  The Board cannot render an informed decision concerning the level of disability of Veteran's service-connected left knee disability without specific medical information regarding the symptoms and impairment that are attributable solely to intercurrent left knee injuries.  See Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so). 

Thus, the Board concludes that a VA medical opinion is necessary to secure medical guidance in this matter.

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be made available to and reviewed by a VA orthopedic physician.  After a review of the Veteran's claims file, the physician should identify and distinguish symptoms and impairment attributable to the Veteran's service-connected left knee disability from those attributable to subsequent left knee injuries.  

If the physician finds that it is not possible to separate the effects of the Veteran's service-connected left knee disability from the effects of any post-service (intercurrent) left knee injury, all such signs and symptoms (and associated impairment of function) must (as required by governing law/case law) be attributed to the service-connected left knee disorder.  The physician must explain in detail the rationale for all conclusions reached.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


